CRIST, Judge.
Appeal from the order denying Rule 27.26 motion following an evidentiary hearing. We affirm.
Movant’s sole point on appeal alleges the trial court failed to “address” all issues raised in movant’s four pending Rule 27.26 motions. The record reveals the trial court meticulously dealt with each of movant’s allegations. As to those complained of, the trial court specifically found as a matter of fact that movant failed to present any evidence in support of those issues. The trial court therefore concluded as a matter of law movant failed to sustain his burden of proof on those and all other issues raised. The trial court’s findings are not clearly erroneous and no error of law appears. An extended opinion would have no preceden-tial value. Rule 84.16(b).
Affirmed.
REINHARD, P.J., and SNYDER, J., concur.